Case: 20-40393     Document: 00516097898         Page: 1     Date Filed: 11/17/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    November 17, 2021
                                  No. 20-40393                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Armando Moya,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 5:18-CR-6-1


   Before Higginbotham, Willett, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          Armando Moya appeals his conviction for possessing a gun in
   furtherance of a drug trafficking conspiracy. He also appeals a forfeiture
   order attributing to him the entire proceeds of that conspiracy. We affirm
   Moya’s conviction but vacate the forfeiture award. The forfeiture was plainly
   erroneous under Honeycutt v. United States, 137 S. Ct. 1626 (2017), because it
   imposed joint and several liability for proceeds Moya did not personally
   obtain. So we vacate the forfeiture and remand for further proceedings.
Case: 20-40393       Document: 00516097898             Page: 2      Date Filed: 11/17/2021


                                        No. 20-40393

                                             I.
          In June 2018, federal agents caught Jose Roberto Moya (“Jose”) and
   others smuggling illegal drugs from Mexico into Texas. Jose admitted that,
   for about two years, he had been delivering narcotics to his brother, Armando
   Moya (“Moya”). Moya would distribute the drugs throughout the United
   States and bring the proceeds back to Jose, who would take them to “the boss
   down in Mexico,” Don Roberto. Moya later admitted to transporting ten
   bundles of narcotics on each of seven trips, receiving up to $1,000 per bundle
   plus expenses. The value of the drugs Moya and his co-conspirators moved
   was between $3.9 and just over $5 million.
           Armed with a warrant, agents searched Moya’s house and found three
   boxes containing a total of $198,184 in cash, separated by denomination and
   bundled with rubber bands. One of the boxes also contained a Raven .25
   semiautomatic pistol and two boxes of ammunition. 1 Moya claimed the gun
   was a gift from his father, which he kept for “his protection” and stored in
   the closet to keep from his children. He admitted the money in the box with
   the gun was his but claimed it was profits from a logging business and the
   sales of his four wheeler and trailer. As for the other two boxes, Moya claimed
   that they had been left on his doorstep by persons unknown and that he was
   unaware of their contents.
           In February 2019, Moya was indicted for conspiring to distribute and
   to possess with intent to distribute 1 kilogram or more of heroin, 400 grams
   or more of fentanyl, and 5 kilograms or more of cocaine, in violation of 21
   U.S.C. §§ 846 and 841(b)(1)(A) (“Count One”); and for using, carrying, and
   possessing a firearm during and in furtherance of a drug trafficking crime, in
   violation of 18 U.S.C. § 924(c)(1)(A)(i) (“Count Two”). Moya proceeded to



           1
              While the photo exhibits show two boxes of different ammunition, at trial the
   officer testified only that there was “ammo” in the cash box.




                                              2
Case: 20-40393      Document: 00516097898          Page: 3    Date Filed: 11/17/2021


                                    No. 20-40393

   trial. At the close of the government’s case, and again at the close of his own,
   Moya moved for acquittal on both counts based on insufficient evidence
   under Federal Rule of Criminal Procedure 29. With respect to Count Two,
   he contended the government had not shown the pistol was possessed in
   furtherance of the drug offense because there “ha[d] to be more of a nexus
   between the firearm and the offense.” The court denied the motion. The jury
   found Moya guilty on both counts.
          In line with Moya’s presentence report (“PSR”), the government
   argued for a life sentence. It also sought two enhancements: a three-level
   increase based on Moya’s managerial or supervisory role in the conspiracy,
   per U.S.S.G. § 3B1.1(b), and a two-level increase based on his alleged direct
   involvement in importing a controlled substance, per § 2D1.1(b)(16)(C).
   Moya objected. Although the court agreed with the government about the
   enhancements, it declined to impose the life sentence recommended by the
   Guidelines, granting Moya’s motion for a variance instead. Considering the
   18 U.S.C. § 3553(a) factors, particularly Moya’s lack of criminal history and
   strong family and community ties, the court sentenced him to 260 months’
   imprisonment for Count One and 60 months’ imprisonment for Count Two,
   to be served consecutively. It ordered forfeiture of the $198,184 seized from
   Moya’s residence and $4 million representing the amount of drug proceeds
   Moya obtained. Moya timely appealed.
          On appeal, Moya raises two issues. He argues, first, that his firearm
   conviction was not supported by sufficient evidence and, second, that the
   district court erred by ordering forfeiture of $4 million in drug proceeds.
                                         II.
          We review Moya’s preserved challenge to the sufficiency of the
   evidence de novo. United States v. Martinez, 900 F.3d 721, 727 (5th Cir. 2018).
   Our review is “highly deferential to the verdict.” United States v. Tinghui
   Xie, 942 F.3d 228, 234 (5th Cir. 2019) (quoting United States v. Carbins, 882




                                          3
Case: 20-40393      Document: 00516097898          Page: 4   Date Filed: 11/17/2021


                                    No. 20-40393

   F.3d 557, 563 (5th Cir. 2018)). Viewing the evidence most favorably to the
   verdict, we ask whether “a reasonable juror could conclude that the elements
   of the crime were established beyond a reasonable doubt.” United States v.
   Evans, 892 F.3d 692, 702 (5th Cir. 2018).
          Conversely, we review Moya’s challenge to the forfeiture for plain
   error because Moya (as he concedes) failed to object in the district court.
   Accordingly, we will reverse only if there was error that is “plain” and
   “affects [Moya’s] substantial rights,” and even then, only if it “seriously
   affects the fairness, integrity or public reputation of judicial proceedings.”
   United States v. Sanjar, 876 F.3d 725, 749 (5th Cir. 2017) (quoting United
   States v. Olano, 507 U.S. 725, 732 (1993)); see also Fed. R. Crim. P. 52(b).
                                        III.
                                         A.
          We first consider Moya’s sufficiency claim. He argues the evidence
   proves only that he legally owned a gun found with drug proceeds, not that
   he possessed the gun “in furtherance of” drug trafficking. While the
   evidence points both ways, we conclude a reasonable jury could have found
   Moya guilty.
          Moya is right that every gun a drug dealer possesses does not
   necessarily “further” drug dealing. Our precedent rejects that notion. See
   United States v. Ceballos-Torres, 218 F.3d 409, 414 (5th Cir. 2000)
   (disagreeing with the proposition that “anytime a drug dealer possesses a
   gun, that possession is in furtherance, because drug dealers generally use
   guns to protect themselves and their drugs”). “What is instead required,”
   we have explained, “is evidence more specific to the particular defendant,
   showing that his or her possession actually furthered the drug trafficking
   offense.” Ibid. Signposts like these are useful:
          [1] the type of drug activity that is being conducted, [2]
          accessibility of the firearm, [3] the type of the weapon,




                                          4
Case: 20-40393      Document: 00516097898          Page: 5       Date Filed: 11/17/2021


                                    No. 20-40393

          [4] whether the weapon is stolen, [5] the status of the
          possession (legitimate or illegal), [6] whether the gun is loaded,
          [7] proximity to drugs or drug profits, and [8] the time and
          circumstances under which the gun is found.
   Id. at 414–15; see also United States v. Walker, 828 F.3d 352, 354–55 (5th Cir.
   2016) (applying the Ceballos-Torres factors).
          Here the signposts point both ways. Pro Moya: (1) the Raven .25 was
   legally possessed; (2) it was unloaded; and (3) the ammo stored with the gun
   may or may not have matched it. Contra Moya: (1) he was involved in drug
   trafficking; (2) the gun was near his bed; and (3) the gun was in a box with
   drug money. The kind of weapon is a wash: the Raven .25 is neither an
   “antique[] mounted on the wall,” which would suggest “benign”
   possession, nor is it “particularly dangerous,” which would suggest the
   opposite. Ceballos-Torres, 218 F.3d at 415; see also United States v. Cousens,
   942 F.2d 800, 802–04 (1st Cir. 1991) (discussing the Raven .25); cf. United
   States v. Riggins, 524 F. App’x 123, 130–31 (5th Cir. 2013) (per curiam)
   (involving the “particularly dangerous” short-barreled shotgun). But the fact
   that it is a handgun, “a type of gun commonly used in drug trafficking,” tips
   the scales against Moya. United States v. Zamora, 661 F.3d 200, 211 (5th Cir.
   2011) (citing United States v. Rose, 587 F.3d 695, 702 (5th Cir. 2009)). Still,
   the jury heard Moya’s story that the gun was given to him by his father years
   ago, that it was unconnected to his drug trafficking, and that he stored it
   unloaded on a shelf to keep it out of his children’s reach.
          The conflicting evidence does not fatally undermine the verdict. We
   ask only “whether any rational trier of fact could have found the essential
   elements of the crime beyond a reasonable doubt.” Tinghui Xie, 942 F.3d at
   234 (cleaned up) (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). The
   answer is yes. A jury “may choose among any reasonable constructions of the
   evidence.” United States v. Masha, 990 F.3d 436, 442 (5th Cir. 2021); see also
   Walker, 828 F.3d at 355 (noting a jury may reasonably convict “based on




                                          5
Case: 20-40393      Document: 00516097898           Page: 6    Date Filed: 11/17/2021


                                     No. 20-40393

   some, but not all, of the [Ceballos-Torres] factors” (citing United States v.
   Charles, 469 F.3d 402, 406–07 (5th Cir. 2006))). This jury could have
   reasonably chosen the government’s construction—namely, that an easily
   accessible pistol, stored by a drug trafficker along with his drug proceeds, was
   possessed “in furtherance of” drug trafficking. See, e.g., Charles, 469 F.3d at
   406–07 (recognizing a jury reasonably could have convicted where, inter alia,
   a disassembled pistol was “in close proximity” to drugs and “a large amount
   of currency”).
          We reject Moya’s sufficiency claim.
                                          B.
          We next consider Moya’s challenge to the forfeiture. Moya was
   ordered to forfeit not only the $198,184 seized from his residence, but also
   $4 million “representing the amount of proceeds obtained by [Moya] as a
   result of the [trafficking conspiracy], for which [Moya] is personally liable.”
   Moya argues the $4 million forfeiture was plain error because it makes him
   jointly and severally liable for the conspiracy’s proceeds, contrary to
   Honeycutt v. United States, 137 S. Ct. 1626 (2017). We agree.
          The relevant statute is 21 U.S.C. § 853(a)(1), which provides that a
   person convicted of certain drug crimes, including Moya’s, “shall forfeit to
   the United States . . . any property constituting, or derived from, any
   proceeds the person obtained, directly or indirectly, as the result of such
   violation.” In Honeycutt, the Supreme Court read the phrase “obtained . . . as
   the result of such violation” to mean that the defendant himself must “get”
   or “acquire” the tainted property. Honeycutt, 137 S. Ct. at 1632 (quoting
   Random House Dictionary of the English Language 995
   (1966)). This excludes “joint and several liability” for property obtained not
   by the defendant but by a co-conspirator. Id. at 1632–33; see also id. at 1634
   (“The plain text and structure of § 853 leave no doubt that Congress did not
   incorporate [the] background principles . . . [of] conspiracy liability[.]”).




                                           6
Case: 20-40393      Document: 00516097898          Page: 7    Date Filed: 11/17/2021


                                    No. 20-40393

          To illustrate its holding, Honeycutt posed this hypo. A farmer pays a
   student $300 per month to sell the farmer’s marihuana on a college campus;
   the farmer earns $3 million and the student earns $3,600. Id. at 1631–32.
   Under § 853(a)(1), the student would forfeit the $3,600 he “obtained as a
   result of” the drug trafficking. Id. at 1632. But not the remaining $2,996,400.
   Ibid. Those tainted proceeds were “obtained” by the farmer, not the student.
   Ibid. In other words, to make the student forfeit the entire $3 million would
   impose “[j]oint and several liability,” which “would represent a departure
   from § 853(a)’s restriction of forfeiture to tainted property.” Ibid.
          Moya correctly argues that to make him forfeit the entire $4 million
   would cast him as the student in the Honeycutt hypo. The evidence shows
   that Moya earned up to $1,000 per kilo to distribute Don Roberto’s narcotics.
   Moya made roughly $150,000 from these sales, while the rest of the money
   flowed south to Don Roberto. The conspiracy’s estimated proceeds were
   between $3.9 and $5 million, which is where the district court derived the $4
   million Moya was ordered to forfeit. This is the Honeycutt hypo to a T: Moya
   is being held jointly and severally liable for millions in tainted drug proceeds
   “obtained” by Don Roberto, not by Moya. Cf. Honeycutt, 137 S. Ct. at 1632–
   33 (under “joint and several liability . . . [t]he college student would be
   presumed to have ‘obtained’ the $3 million that the mastermind acquired”).
          We realize Moya must show plain error. But our circuit has decided
   that precisely this misapplication of Honeycutt qualifies. In United States v.
   Sanjar, we addressed on plain error review whether a participant in a
   Medicaid fraud scheme could be made to forfeit “the proceeds obtained by
   the entire conspiracy” (over $4 million) “rather than just the proceeds [the
   participant himself] received” ($120,000). 876 F.3d at 748–49. We held
   “Honeycutt renders th[is] joint-and-several award plainly erroneous” and
   found the other plain error factors were met. Id. at 749–50. So too here.
          Even if we were reviewing the award de novo, however, the
   government would still not prevail. The statute provides that someone must




                                          7
Case: 20-40393        Document: 00516097898              Page: 8      Date Filed: 11/17/2021


                                         No. 20-40393

   forfeit illicit proceeds whether he obtained them “directly or indirectly.” 21
   U.S.C. § 853(a)(1); see Honeycutt, 137 S.Ct. at 1633 (explaining “these
   adverbs refer to how a defendant obtains the property; they do not negate the
   requirement that he obtain it at all”). The evidence shows that Don Roberto
   obtained the vast majority of the trafficking proceeds through Moya’s efforts.
   This means that Don Roberto, not Moya, obtained those proceeds
   “indirectly.” Moya obtained only the $150,000 he personally acquired as
   profit for his trafficking for Don Roberto.
           The government’s counterarguments fail. First, the government
   argues that, unlike in Honeycutt and Sanjar, Moya’s forfeiture order did not
   state it was imposing joint-and-several liability. True but irrelevant. Neither
   Honeycutt nor Sanjar suggests the problem was the forfeiture’s label. The
   problem was making an individual liable under § 853(a)(1) for “property that
   was acquired by someone else.” Honeycutt, 137 S. Ct. at 1632; see also Sanjar,
   876 F.3d at 749 (Honeycutt means that § 853(a)(1) “does not allow [the
   defendant] to be responsible for any amount beyond the proceeds of the
   Medicare fraud that he obtained”). That is just what the forfeiture here does:
   it makes Moya responsible for drug proceeds that Don Roberto obtained.
           Second, the government argues Moya was a “midlevel manager in the
   drug conspiracy,” not a “lowly employee” like the defendant in Honeycutt or
   the student in the Honeycutt hypo. 2 But Moya’s slot on Don Roberto’s org
   chart is not what determines the scope of forfeiture under § 853(a)(1).
   Rather, it is the amount of tainted property Moya “himself actually acquired
   as the result of the crime.” Honeycutt, 137 S. Ct. at 1635. To be sure, if Moya’s
   high-level role in the conspiracy meant he personally took a bigger slice of the
   pie, then he could be made to forfeit that bigger slice. But the evidence


           2
             The defendant in Honeycutt managed his brother’s hardware store, from which
   they sold large quantities of a meth precursor. The government sought to hold the brothers
   jointly and severally liable for all proceeds under § 853(a)(1). See 137 S. Ct. at 1630–31.




                                               8
Case: 20-40393      Document: 00516097898           Page: 9     Date Filed: 11/17/2021


                                     No. 20-40393

   excludes any notion that Moya “actually acquired” the entire $4 million
   reaped by the conspiracy. Ibid.; see also Sanjar, 876 F.3d at 749 (explaining
   Honeycutt “rejected the government’s position that [§ 853(a)(1)] allowed
   joint and several forfeiture liability for conspirators”).
          Finally, the government relies on United States v. Leyva, 916 F.3d 14
   (D.C. Cir. 2019), which found no plain error to make the defendant forfeit all
   $529.2 million proceeds of a cocaine trafficking operation. Id. at 30–31. The
   government misreads Leyva. The defendant there was “a leader of [the]
   organization,” and the forfeiture pertained “only [to] proceeds from
   activities directly supervised by [him].” Id. at 31. And Leyva contrasted the
   situation where a “mid-level member” is wrongly attributed the total
   “proceeds earned by the entire cartel.” Ibid. (citing United States v. Cano-
   Flores, 796 F.3d 83, 91 (D.C. Cir. 2015)). Moya is in the latter situation. The
   only way the entire conspiracy’s proceeds could be attributed to him under
   § 853(a)(1) is to read into the statute a joint and several liability scheme
   already rejected by the Supreme Court.
          Moya has therefore demonstrated the $4 million forfeiture order was
   plain error. And, as the government properly concedes, the remaining two
   plain error factors are easily met. See Sanjar, 876 F.3d at 750 (concluding
   third and fourth plain error factors are met when there is a “vast disparity”
   between the forfeiture and what Honeycutt allows) (citing United States v.
   Austin, 479 F.3d 363, 373 (5th Cir. 2007)). We therefore vacate the forfeiture
   order and remand to determine an award based on the property that Moya
   obtained as a result of the drug trafficking conspiracy.
                                         IV.
          We AFFIRM Moya’s conviction under 18 U.S.C. § 924(c)(1)(A).
   But we VACATE the $4 million forfeiture under 21 U.S.C. § 853(a)(1) and
   REMAND for further proceedings consistent with this opinion.




                                           9